30 Mich. App. 124 (1971)
186 N.W.2d 17
SCHNEIDER
v.
SCHNEIDER
Docket No. 7423.
Michigan Court of Appeals.
Decided January 25, 1971.
Douvan, Harrington & Carpenter, for plaintiff.
Before: QUINN, P.J., and BRONSON and O'HARA,[*] JJ.
*125 PER CURIAM.
Plaintiff petitioned the trial court for an increase of child support payments specified in a judgment of divorce and for an order requiring defendant to pay for certain orthodontic work allegedly required by one of the children. The trial court granted an increase of $2 per week per child in the support payments but declined to order defendant to pay for the orthodontic work. On leave granted, plaintiff appeals.
In determining the amount of increase in child support payments, the trial court gave consideration to the facts that defendant had remarried, had one child by the remarriage, and expected a second child therefrom. Plaintiff contends this was error and cites Renn v. Renn (1947), 318 Mich. 230, and Hensinger v. Hensinger (1952), 334 Mich. 344. Neither case is authority for plaintiff's contention. Both cases held that the husband's remarriage and the obligations arising therefrom were not basis for reducing support payments.
In the present case, the trial court considered these factors in determining how much more defendant could pay. His ability to pay is one of the factors considered in determining the amount of child support awarded. Herpolsheimer v. Herpolsheimer (1947), 318 Mich. 200.
The record before the trial court did not establish the necessity for the orthodontic work. It was not error to deny plaintiff's petition with respect to payment for this prospective dental work.
Affirmed but without costs, defendant not having filed a brief.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.